Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 19, 1975, which rescinded its prior decision filed July 9, 1975 and affirmed the *1004decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits under the Special Unemployment Assistance Act because he voluntarily left his employment without good cause. Claimant, a college student, was hired by the City of New York as a clerk under the college aide program at a salary of $3.25 per hour. He could only work 20 hours a week as such aide. In June of 1974 he was promoted to supervisor and allowed to work 35 hours per week at the same rate of pay. In April of 1975 because of New York City’s financial woes he was advised that his shift had to be reduced to the original level of 20 hours per week at the same pay. The issue is whether claimant was fired on April 15, 1975 or left voluntarily because he refused to accept the reduced hourly work schedule. This is a factual issue and there is substantial evidence in the record to support the board’s finding that claimant left voluntarily. Clearly, there was work available for claimant and equally as clear is the fact that his employer would have permitted claimant to continue as a college aide, albeit, with a reduced work schedule. Claimant chose not to and his leaving was voluntary and without good cause. Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.